ORIGINAL                                               07/17/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                         Case Number: AF 11-0244

                                       AF 11-0244

                                                                                  FILED
IN RE RULES FOR ADMISSION                                         ORDER           JUL 1 7 2020
TO THE BAR OF MONTANA                                                          Bowen Greenwood
                                                                            C.lerk of Supreme
                                                                                              Court
                                                                                State of Montana




      On June 17, 2020, the Court adopted Temporary Rules for Admission to the Bar of
Montana.
       The Court now proposes to amend Section F(2) to remove the requirement for a
supervising lawyer to be personally present during proceedings in which a defendant has
the right to counsel. We have determined that the bench and bar of the State of Montana
should be provided an opportunity to cornment thereon.
      The proposed change is as follows:
   F. Authorized Scope of Practice
      Subject to the limitations described infra, a person provisionally adrnitted
      to the Montana Bar may appear in courts of record, administrative
      tribunals, arbitration hearings, and other judicial and quasi-judicial
      proceedings in all civil and criminal rnatters.

      1. In civil cases in any court or tribunal, the person on whose behalf an
         appearance is being made must consent to the supervising attorney's
         absence.

      2. In any criminal matter in which the defendant does not have the right to
         counsel under a constitutional provision, statute, or rule of this court, the
         supervising attorney is not required to be personally present in court.
         However, if the defendant has the right to counsel, the supervising
         provisionally admitted lawyer must be personally present throughout the
         proceedings comply with the disclosure requirements of Section E(3)
         and must orally advise the court at each appearance that he or she is
         certified to appear pursuant to this rule.
       IT IS ORDERED that all members of the bench and bar of Montana and any other
interested persons are granted 14 days from the date of this Order in which to file with the
Clerk of this Court appropriate cornments and/or suggestions to the proposed arnendrnent
to the rule as indicated above.
     IT IS FURTHER ORDERED that this Order shall be posted on the websites of the
Montana Supreme Court and the State Bar of Montana. The State Bar of Montana is further
requested to give notice of this Order in the next available issue of the Montana Lawyer.
      IT IS FURTHER ORDERED that the Clerk of this Court shall provide to each
District Court Judge, each Clerk ofthe District Court, the Montana State Law Library, and
the State Bar of Montana a copy ofthis Order with a request that each Clerk ofthe District
Court make the Order available for public review in the Office of the Clerk of the District
Court.
         Dated this     day of July, 2020.
                                                 For the Court,



                                                                Chief Justice




                                             2